                Case 2:19-cr-00021-WBS Document 35 Filed 03/04/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MATTHEW D. SEGAL
   VERONICA M.A. ALEGRÍA
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00021 WBS
12
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
13                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                          FINDINGS AND ORDER
14
     BRIAN D. BELAND,                                   DATE: April 13, 2021
15   DENAE A. BELAND,                                   TIME: 9:00 a.m.
                                                        COURT: Hon. William B. Shubb
16                                Defendants.
17
                                           I.      INTRODUCTION
18

19          This case is set for a jury trial commencing on April 13, 2021. On May 13, 2020, this Court

20 issued General Order 618, which suspends all jury trials in the Eastern District of California “until
21 further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency

22 under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this

23 Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a
                          1
24 date after May 2, 2021. This and previous General Orders, as well as the declarations of judicial

25 emergency, were entered to address public health concerns related to COVID-19.

26          Although the General Orders and declarations of emergency address the district-wide health

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00021-WBS Document 35 Filed 03/04/21 Page 2 of 5


 1 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 2 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 3 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 4 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 5 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 6 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 7 findings on the record “either orally or in writing”).

 8          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial
10 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

11 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

12 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

13 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

14 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

15 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

16          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

17 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

18 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

19 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

20 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d
21 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

22 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

23 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

24 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

25 by the statutory rules.

26          In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00021-WBS Document 35 Filed 03/04/21 Page 3 of 5


 1 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 2 for the trial to commence. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 6 through defendants’ counsel of record, hereby stipulate as follows:

 7          1.       By previous order, this matter was set to commence jury trial on April 13, 2021. A trial

 8 confirmation hearing was set for March 8, 2021.

 9          2.       By this stipulation, defendant now moves to continue the trial date until August 31, 2021,

10 and to exclude time between April 13, 2021, and August 31, 2021, under 18 U.S.C. § 3161(h)(7)(A),

11 B(iv) [Local Code T4]. And to set a trial confirmation hearing for July 12, 2021.

12          3.       The parties agree and stipulate, and request that the Court find the following:

13                   a)     Defense counsel continues to review and analyze the voluminous discovery

14          produced by the government in this case, which to date has included over 17,000 pages of

15          documents, several Excel spreadsheets, and several video recordings. Additionally, on May 5,

16          2020 and May 13, 2020, and March 2, 2021, respectively, defense counsel sent lengthy

17          supplemental discovery requests to the government, and the parties intend to meet and confer

18          regarding these discovery requests. The government does anticipate producing additional

19          discovery to the defendants in the coming months. It will take additional time for defense

20          counsel to review and analyze this discovery, and for the parties to meet and confer or file

21          motions regarding any remaining discovery issues.

22                   b)     The parties also continue to meet and confer regarding the charges and potential

23          resolution of this case. After meeting in person on March 5, 2020, the parties intend to continue

24          to communicate regarding the points of discussion that were raised at that meeting, points which

25          have generated additional areas of analysis and investigation for defense counsel with regards to

26          resolution and preparation for trial. Defense counsel anticipates that these ongoing discussions

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00021-WBS Document 35 Filed 03/04/21 Page 4 of 5


 1        will continue to generate points of investigation and research.

 2               c)      Counsel for the defendants also have substantial work-related and personal

 3        commitments between April 13, 2021 and August 31, 2021, including other cases set for trial in

 4        state court. In particular, counsel for both defendants are set for a homicide trial in state court on

 5        March 22, 2021, which is expected to continue to June 2021. (People v. Jeffrey Stringer, Butte

 6        County Superior Court, Case No.: 16CF1685). This case is expected to last approximately 3

 7        weeks. These and counsels’ other commitments will render defense counsel unavailable to

 8        prepare this case for trial during certain periods of time between April 13, 2021 and August 31,

 9        2021, and accordingly, additional time is needed for effective preparation.

10               d)      Furthermore, and significantly, the evolving COVID-19 pandemic has delayed or

11        inhibited defense counsel’s ability to effectively prepare for trial, and/or affected the manner and

12        speed of any defense preparation that is possible. In addition to the public health concerns cited

13        by the General Orders and declarations of judicial emergency, and presented by the evolving

14        COVID-19 pandemic, an ends-of-justice delay is particularly apt in this case because the safety

15        measures instituted in response to these public health concerns—such as stay-at-home orders,

16        travel restrictions, and closures—have affected, and will continue to affect, defense counsel’s

17        ability to conduct investigation and prepare for trial, including identifying and interviewing

18        potential witnesses and identifying and retaining potential expert(s) in this case.

19               e)      Counsel for defendants believe that failure to grant the above-requested

20        continuance would deny him/her the reasonable time necessary for effective preparation, taking

21        into account the exercise of due diligence.

22               f)      The government does not object to the continuance.

23               g)      Based on the above-stated findings, the ends of justice served by continuing the

24        case as requested outweigh the interest of the public and the defendant in a trial within the

25        original date prescribed by the Speedy Trial Act.

26               h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27        et seq., within which trial must commence, the time period of April 13, 2021 to August 31, 2021,

28        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

     STIPULATION REGARDING EXCLUDABLE TIME              4
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00021-WBS Document 35 Filed 03/04/21 Page 5 of 5


 1          because it results from a continuance granted by the Court at defendant’s request on the basis of

 2          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 3          of the public and the defendant in a speedy trial.

 4          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8

 9
     Dated: March 3, 2021                                  PHILLIP A. TALBERT
10                                                         Acting United States Attorney
11
                                                           /s/ VERONICA M.A. ALEGRÍA
12                                                         MATTHEW D. SEGAL
                                                           VERONICA M.A. ALEGRÍA
13                                                         Assistant United States Attorneys
14

15 Dated: March 3, 2021                                        /s/ DAVID W. DRATMAN
                                                               DAVID W. DRATMAN
16
                                                               Counsel for Defendant
17                                                             BRIAN D. BELAND

18
     Dated: March 3, 2021                                      /s/ DAVID D. FISCHER
19                                                             DAVID D. FISCHER
                                                               Counsel for Defendant
20                                                             DENAE A. BELAND

21

22                                           FINDINGS AND ORDER

23          IT IS SO FOUND AND ORDERED.

24          Dated: March 3, 2021

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                5
30    PERIODS UNDER SPEEDY TRIAL ACT
